SPAETH, Judge,
dissenting:
Appellant argues that his trial counsel was ineffective in failing to introduce additional evidence in support of his application for a change of venue. Since we cannot decide this claim without knowing the nature of the evidence that appellant’s counsel failed to produce, we should remand this case for an evidentiary hearing at which the lower court would determine what was the evidence not produced, and whether counsel’s failure to produce it rendered him ineffective.
It appears that this case was one of several related cases, which generated a great deal of publicity about the breakup of a “crime ring” in Luzerne County. Appellant asserts that the most widely publicized of these cases involved the firebombing of the home of the Luzerne County deputy sheriff, in which the deputy sheriff and his wife and their three children were killed. Appellant’s brief at 9.
Appellant filed motions for a change of venue in all of the cases in which he was charged. At a September 27, 1976, hearing on these motions, his trial counsel apparently presented considerable evidence of pre-trial publicity involving appellant.1 In addition, representatives of local newspapers and television and radio stations testified concerning the size and distribution of their reading and listening audiences. On September 30, 1976, the lower court denied appellant’s motions for a change of venue. In its opinion the court stated that it did not consider the publicity “so inflammatory and biased in factual presentation as to cause or be evidence of public prejudice or hysteria.” Slip op. at 4. The court noted that the publicity, although extensive, was basically factual in nature and concerned largely with procedural developments in the case, and that a number of *532months had passed since the publicity generated by the crimes and the defendants’ arrests. Slip op. at 3. It stressed that none of the publicity concerned confessions by either appellant or his co-defendant, or their past records for violent crimes. The court did stated that “they [were] charged with being members of a crime ring,” but pointed out that “these [were] merely charges and not more.” Slip op. at 4.
It is important to note that appellant does not challenge this ruling. His argument is that publicity generated after the ruling would have supported a change of venue, and that his trial counsel was ineffective in failing to present evidence of this new publicity.
According to appellant’s brief, appellant’s trial on charges stemming from the firebombing deaths began on October 25, 1976, and on November 5 he was found guilty by the jury of five counts of second degree murder, one count of arson, and one count of conspiracy. Appellant’s brief at 9. On November 29,1976, the day scheduled for jury selection in this case, appellant’s counsel renewed his application for a change of venue. He asserted that the new publicity generated by the murder trial made it impossible for appellant to receive a fair trial in Luzerne County and asked the lower court’s permission to introduce additional evidence in support of this motion. The following exchange then occurred:
THE COURT: If you wish to place any articles of publicity in the record at this time, you may do so, sir.
MR. O’HARE: Pardon, your Honor.
BY THE COURT: If you wish to place any articles relative to publicity at this time, you may do so and in effect you are asking me to reconsider my ruling because there was not anything submitted in support of your motion other than your basic statement.
MR. O’HARE: That is correct, your Honor.
BY THE COURT: Do you have something which you wish to submit in evidence?
MR. O’HARE: Not right now, not with me, Judge.
*533BY THE COURT: Then the ruling of the Court stands. I understood you intended to submit this motion when you came to court this morning.
MR. O’HARE: Pardon, your Honor?
BY THE COURT: Didn’t you intend to submit this motion when you came to court today?
MR. O’HARE: Yes, your Honor.
BY THE COURT: And, in effect, you are not prepared to—
MR. O’HARE: Yes, I am prepared, your Honor.
BY THE COURT: —to submit anything in substantiation of—
MR. O’HARE: Not right now, your Honor, but I have the material I want to make part of this record. I’m up here by myself and my bag can only contain what I have in it.
BY THE COURT: Where is the material?
MR. O’HARE: In my office and I can have it sent right up, sir.
BY THE COURT: Where is your office?
MR. O’HARE: Bethlehem.
BY THE COURT: The ruling of the court shall remain. N.T. at 10-11.
In his brief appellant argues that “[i]t is incumbent on counsel who asks the court to let him present new evidence on a pretrial issue the day of jury selection to bring the evidence with him to court, even if this means buying or borrowing a bigger bag.” Appellant’s brief at 10. I agree, for I can see “[no] reasonable basis designed to effectuate his client’s interests” in appellant’s counsel’s actions. Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 at 352 (1967) (emphasis in original). However, “[w]hile it is certainly true that ‘sloth or lack of awareness of the available alternatives’ may constitute ineffectiveness, Commonwealth v. Twiggs, 460 Pa. 105, 331 A.2d 440, 443 (1975), sloth is of no consequence if diligent effort would have been unavailing.” Commonwealth v. Hubbard, 472 Pa. *534259, 282, 372 A.2d 687, 698 (1977). Since I cannot evaluate the merits of appellant’s venue argument on the basis of the record, I should remand this case for an evidentiary hearing to determine what additional evidence appellant’s trial counsel had in his office but did not bring to court and whether counsel’s failure to bring it to court rendered him ineffective.

. The evidence apparently included copies of newspapers, copies of television and radio news scripts, and broadcast tapes. None of this material is included in the record as transmitted to us.